                         United States District Court
                       Western District of North Carolina
                              Asheville Division

 Priestly Kingdom of Gumnadzo or      )              JUDGMENT IN CASE
        State of Kadeshyireh          )
 The Priestly Kingdom of Veritas or   )
            State of Asota            )
  Priestly Kingdom of Macitav or      )
          State of Canozam,           )
                                      )
             Petitioners,             )               1:19-mc-00011-MOC
                                      )
                 vs.                  )
                                      )
         City of Washington,          )
             Respondents.             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 10, 2019 Order.

                                               May 10, 2019
